FIRST Amendment

to

Loan and security agreement



This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 7th day of August, 2020, by and between SILICON VALLEY BANK
(“Bank”) and OMEROS CORPORATION, a Washington corporation (“Borrower”) whose
address is 201 Elliott Avenue West, Seattle, Washington 98119.

Recitals

A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 2, 2019 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.Borrower wishes to issue and sell, in one or more offerings, unsecured
convertible notes in an aggregate principal amount of up to Three Hundred Fifty
Million Dollars ($350,000,000.00).

D.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

E.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
2.1Section 7.7 (Distributions; Investments).  Section 7.7 of the Loan Agreement
is amended by deleting the word “and” immediately preceding clause (a)(vii) and
inserting the following new clause (viii) at the end thereof:


“(viii) purchase, redeem, retire, or otherwise acquire shares of its capital
stock or other equity interests in connection with any forward transactions,
options, warrants or other rights to acquire capital stock of Borrower entered
into by



--------------------------------------------------------------------------------

Borrower substantially concurrently with its issuance of convertible securities
on or before September 30, 2020;”



2.2Section 13 (Definitions).  Section 13.1 of the Loan Agreement is amended by
deleting subsection (h) in the definition of Permitted Indebtedness in its
entirety and inserting in lieu thereof the following:


“(h)unsecured Indebtedness which by its terms is convertible into equity
securities of Borrower (the “Permitted Convertible Debt”) provided that (i) the
aggregate principal amount of the Permitted Convertible Debt shall not exceed
(A) prior to September 1, 2020, Five Hundred Fifty Million Dollars
($550,000,000.00) at any time outstanding, and (B) on September 1, 2020 and at
all times thereafter, Three Hundred Fifty Million Dollars ($350,000,000.00) at
any time outstanding (ii) no scheduled principal payments may be made with
respect to the Permitted Convertible Debt, and (iii) if a default or an event of
default (however defined) has occurred and is continuing under the Permitted
Convertible Debt (“Permitted Convertible Debt Default”), all outstanding
liabilities and obligations of Borrower to Bank shall be immediately be repaid
in full;”



3.Limitation of Amendments.
3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
4.3The organizational documents of Borrower delivered to Bank on the


--------------------------------------------------------------------------------

Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Release by Borrower:


A.            FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys (collectively, the
“Releasees”), and each of them, from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs and expenses, actions
and causes of action, of every type, kind, nature, description or character
whatsoever, whether known or unknown, suspected or unsuspected, absolute or
contingent, that Borrower may have against the Releasees which arise out of or
in any manner whatsoever connected with or related to facts, circumstances,
issues, controversies or claims existing or arising from the beginning of time
through and including the date of execution of this Amendment (collectively
“Released Claims”).  Without limiting the foregoing, the Released Claims shall
include any and all liabilities or claims arising out of or in any manner
whatsoever connected with or related to the Loan Documents, the recitals hereto,
any instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.



--------------------------------------------------------------------------------

B.            In furtherance of this release, Borrower expressly acknowledges
and waives any and all rights under Section 1542 of the California Civil Code,
which provides as follows:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.” (Emphasis
added.)                            

C.            By entering into this release, Borrower recognizes that no facts
or representations are ever absolutely certain and it may hereafter discover
facts in addition to or different from those which it presently knows or
believes to be true, but that it is the intention of Borrower hereby to fully,
finally and forever settle and release all Released Claims; accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, Borrower shall not be entitled to set aside this release by
reason thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by Bank with respect to
the facts underlying this release or with regard to any of such party’s rights
or asserted rights.

D.            This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Amendment, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.

E.            Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:

1           Except as expressly stated in this Amendment, neither Bank nor any
agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Amendment.

2            Borrower has made such investigation of the facts pertaining to
this Amendment and all of the matters appertaining thereto, as it deems
necessary.

3           The terms of this Amendment are contractual and not a mere recital.

4           This Amendment has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Amendment is signed
freely, and without duress, by Borrower.

5           Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every Released Claim, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person,



--------------------------------------------------------------------------------

firm or entity any Released Claim. Borrower shall indemnify Bank, defend and
hold it harmless from and against all claims based upon or arising in connection
with prior assignments or purported assignments or transfers of any claims or
matters released herein.

6.Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment to Bank of Bank’s legal fees and expenses incurred in
connection with the negotiation and preparation of this Amendment.


[Signature page follows.]





--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.





BANK



BORROWER



SILICON VALLEY BANK







OMEROS CORPORATION

By:

/s/ Shawn Parry



By:

/s/ Michael A. Jacobsen

Name:

Shawn Parry



Name:

Michael A. Jacobsen

Title:

Managing Director



Title:

Chief Accounting Officer





--------------------------------------------------------------------------------